DETAILED ACTION
This office action is in response to the instant application filed on 07/08/2020.
Claims 1-21 are pending of which claims 1, 9 and 15  are independent claims.
IDS, filed on 09/19/2020, and 03/04/2021, is considered.
This application is examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-5, 9-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190222374 to Chen (hereinafter “Chen”) in view of US. Pub. 20190123792 to Murakami (hereinafter “Murakami”).


Regarding claim 1: Chen discloses a  communication method for use by a terminal device, comprising: receiving first indication information from a network device, wherein the first indication information comprises M indication parameters, M>1 (Chen, see paragraph [0143], configuration transmission resource for a UE that is a member of a transmission resource group includes the first type of physical layer  transmission parameters; the first type of physical layer transmission parameters include at least one of the following: the indication information on the definition of the basic resource unit, the indication information on the aggregation of the physical layer time interval units, the information on the configuration parameters of the basic transmission structure, the numerology configuration information, the indication information on the mapping of the channel or signal, the indication information on the manner of the resource allocation, the indication information on the available bandwidth in the frequency domain of each of the resource groups, the indication information on the transmit power of the resource; or the measurement pilot configuration information; the first type of physical layer transmission parameters corresponding to the M resource groups are notified to the receiving terminal, and the parameters can be flexibly configured for different UEs).

However, Chen does not explicitly teach obtaining M pieces of configuration information based on the M indication parameters; and performing uplink or downlink data transmission with the network device according to one or more of the M pieces of configuration information wherein an ith piece of configuration information comprises information of a starting location Si and information of a quantity of time domain symbols Li in a slot that are occupied by uplink data or downlink data, 1<i<M. However, Murakami in the same or similar field of endeavor teaches obtaining M pieces of configuration information based on the M indication parameters; and performing uplink th piece of configuration information comprises information of a starting location Si and information of a quantity of time domain symbols Li in a slot that are occupied by uplink data or downlink data, 1<i<M (Murakami, see paragraph[1474], in time domain, phase changers may also perform the phase change process on the signal in the guard period, and  since the number of symbols in the guard period is 64, phase changers use any one of 4, 8, 16, and 32 symbols (symbols less than 64 and expressed as 2n), using this phase changing method allows the transmission apparatus to make the value of phase change performed on a head symbol ( where there is a head symbol, there is a tail symbol that is the starting point) of each guard period identical to the value of phase change performed on a head symbol of each data block, and without using information about the number of guard periods or data blocks transmitted before, the reception apparatus can determine the phase change value used on a transmission side, by using only information about the number of symbols from the heads of the guard period and the data block, and as a result, the demodulation process of the reception apparatus can be facilitated and see paragraph[0277], a method for arranging signal points such as, 2,4,8.16.32,64,128,256, and 1024 signal points in I-Q plane, and a function of outputting in-phase components and quadrature components based on a plurality of bits is a function of the mapper, for example for 6-bit symbol or 64 symbol mapper where 1< (4,8,16, or 32)<64 and this being done in time domain or slot). It would have been obvious for one having ordinary level of skill in the art before  (Murakami; [0242]).
 
Regarding claim 2: Chen discloses receiving first indication information from a network device. However, Chen does not explicitly teach the method according to claim 1, wherein each of the M pieces of configuration information is selected from a first set of configuration information or a second set of configuration information, the first set of configuration information comprises Ni pieces of configuration information, and the second set of configuration information comprises N2 pieces of configuration information, 1<Ni<64. However, Murakami in the same or similar field of endeavor teaches the method according to claim 1, wherein each of the M pieces of configuration information is selected from a first set of configuration information or a second set of configuration information, the first set of configuration information comprises Ni pieces of configuration information, and the second set of configuration information comprises N2 pieces of configuration information, 1<Ni<64, 1<N2<64(Murakami, see paragraph[1474], in time domain, phase changers may also perform the phase change process on the signal in the guard period, and  since the number of symbols in the guard period is 64, phase changers use any one of 4, 8, 16, and 32 symbols (symbols less than 64 and expressed as 2n), using this phase changing method allows the transmission apparatus to make the value of phase change performed on a head symbol ( where there is a head symbol, there is a tail symbol that is the starting point) of each guard period identical to the value of phase change performed on a head symbol of each data block, and without using information about the number of guard periods or data blocks transmitted before, the reception apparatus can determine the phase change value used on a transmission side, by using only information about the number of symbols from the heads of the guard period and the data block, and as a result, the demodulation process of the reception apparatus can be facilitated and see paragraph[0277], a method for arranging signal points such as, 2,4,8.16.32,64,128,256, and 1024 signal points in I-Q plane, and a function of outputting in-phase components and quadrature components based on a plurality of bits is a function of the mapper, for example for 6-bit symbol or 64 symbol mapper where 1< (4,8,16, or 32)<64 and N1, N2 = 4,8,16 or 32 and this being done in time domain or slot). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Murakami into Chen’s system/method because it would allow enabling phase change in a time or in a frequency direction.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of poor reception signal (Murakami; [0242]).

Regarding claim 3: Chen discloses the  method according to claim 2, wherein the first indication information further comprises an indication that indicates which set of Chen, see paragraph [0143], the number of pieces of configuration information for a UE that is a member of the a transmission resource group includes the first type of physical layer transmission parameters; the first type of physical layer transmission parameters include at least one of the following: the indication information on the definition of the basic resource unit, the indication information on the aggregation of the physical layer time interval units, the information on the configuration parameters of the basic transmission structure, the numerology configuration information, the indication information on the mapping of the channel or signal, the indication information on the manner of the resource allocation, the indication information on the available bandwidth in the frequency domain of each of the resource groups, the indication information on the transmit power of the resource; or the measurement pilot configuration information; the first type of physical layer transmission parameters corresponding to the M resource groups are notified to the receiving terminal, and the parameters can be flexibly configured for different UEs). 

Regarding claim 4: Chen discloses the  method according to claim 2, wherein the first set of configuration information corresponds to a first mapping type of a physical downlink shared channel (PDSCH) and the second set of configuration information corresponds to a second mapping type of the PDSCH (Chen, see paragraph [0005], FIG.3,   subframes such as an extended CP subframe, positions of channels in the TDD subframe may be different from those in FIG. 3, and for the same type of subframes, positions of channel mapping are fixed; for the second type of configuration that is after the first type of configuration, the channel areas may be adjusted, e.g., the number of symbols for the PDCCH and the PDSCH may be increased or decreased).  

Regarding claim 5: Chen discloses the  method according to claim 1, wherein the value of Li (1<i <M) is in a range from 1 to 14 (Chen, see paragraph [0323], FIG. 8, there are various optional configurations, e.g., a length of the subframe may be 0.5 ms/1 ms/2 ms or the like; the length of the physical layer time interval unit may be an absolute time length, and may also be a relative time length, for example, the subframe may be 14 OFDM symbols, 28 OFDM symbols, 7 OFDM symbols or the like; since the length of each of the OFDM symbols is affected by a length of a CP and a sub-carrier parameter, the time length of one subframe is not an absolute value; for other types of physical layer time interval units such as the time slot, the half-frame and the radio frame, a similar configuration method may also be adopted; and a definition of the length of each of the physical layer time interval units is changed in different time periods to meet different service demands and moving speeds)
  
Regarding claim 9: Chen discloses a  communication apparatus, comprising a processor and a memory, wherein the memory is configured to store computer executable instructions, and the processor is configured to execute the computer executable instructions, to cause the apparatus to: receive first indication information Chen, see paragraph [0143], configuration transmission resource for a UE that is a member of a transmission resource group includes the first type of physical layer  transmission parameters; the first type of physical layer transmission parameters include at least one of the following: the indication information on the definition of the basic resource unit, the indication information on the aggregation of the physical layer time interval units, the information on the configuration parameters of the basic transmission structure, the numerology configuration information, the indication information on the mapping of the channel or signal, the indication information on the manner of the resource allocation, the indication information on the available bandwidth in the frequency domain of each of the resource groups, the indication information on the transmit power of the resource; or the measurement pilot configuration information; the first type of physical layer transmission parameters corresponding to the M resource groups are notified to the receiving terminal, and the parameters can be flexibly configured for different UEs); obtain M pieces of configuration information based on the M indication parameters; and perform uplink or downlink data transmission with the network device according to one or more of the M pieces of configuration information (Chen, see paragraph [0143], the number of transmission parameters to use to configure a UE of a resource group are determined).
 
However, Chen does not explicitly teach wherein an ith piece of configuration information comprises information of a starting location Si and information of a quantity th piece of configuration information comprises information of a starting location Si and information of a quantity of time domain symbols Li in a slot that are occupied by uplink data or downlink data, 1<i<M(Murakami, see paragraph[1474], in time domain, phase changers may also perform the phase change process on the signal in the guard period, and  since the number of symbols in the guard period is 64, phase changers use any one of 4, 8, 16, and 32 symbols (symbols less than 64 and expressed as 2n), using this phase changing method allows the transmission apparatus to make the value of phase change performed on a head symbol ( where there is a head symbol, there is a tail symbol that is the starting point) of each guard period identical to the value of phase change performed on a head symbol of each data block, and without using information about the number of guard periods or data blocks transmitted before, the reception apparatus can determine the phase change value used on a transmission side, by using only information about the number of symbols from the heads of the guard period and the data block, and as a result, the demodulation process of the reception apparatus can be facilitated and see paragraph[0277], a method for arranging signal points such as, 2,4,8.16.32,64,128,256, and 1024 signal points in I-Q plane, and a function of outputting in-phase components and quadrature components based on a plurality of bits is a function of the mapper, for example for 6-bit symbol or 64 symbol mapper where 1< (4,8,16, or 32)<64 an and this being done in time domain or slot). It would have been obvious for one having ordinary level of  (Murakami; [0242]).

Regarding claim 10: Chen discloses receiving first indication information from a network device. However, Chen does not explicitly teach the apparatus according to claim 9, wherein each of the M pieces of configuration information is selected from a first set of configuration information or a second set of configuration information, the first set of configuration information comprises Ni pieces of configuration information, and the second set of configuration information comprises N2 pieces of configuration information, 1<Ni<64, 1<N2<64. However, Murakami in the same or similar field of endeavor teaches the apparatus according to claim 9, wherein each of the M pieces of configuration information is selected from a first set of configuration information or a second set of configuration information, the first set of configuration information comprises Ni pieces of configuration information, and the second set of configuration information comprises N2 pieces of configuration information, 1<Ni<64, 1<N2<64 (Murakami, see paragraph[1474], in time domain, phase changers may also perform the phase change process on the signal in the guard period, and  since the number of symbols in the guard period is 64, phase changers use any one of 4, 8, 16, and 32 symbols (symbols less than 64 and expressed as 2n ) as values of N1 and N2), using this phase changing method allows the transmission apparatus to make the value of phase change performed on a head symbol ( where there is a head symbol, there is a tail symbol that is the starting point) of each guard period identical to the value of phase change performed on a head symbol of each data block, and without using information about the number of guard periods or data blocks transmitted before, the reception apparatus can determine the phase change value used on a transmission side, by using only information about the number of symbols from the heads of the guard period and the data block, and as a result, the demodulation process of the reception apparatus can be facilitated and see paragraph[0277], a method for arranging signal points such as, 2,4,8.16.32,64,128,256, and 1024 signal points in I-Q plane, and a function of outputting in-phase components and quadrature components based on a plurality of bits is a function of the mapper, for example for 6-bit symbol or 64 symbol mapper where 1< (4,8,16, or 32)<64 an and this being done in time domain or slot). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Murakami into Chen’s system/method because it would allow enabling phase change in a time or in a frequency direction.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of poor reception signal (Murakami; [0242]).

Regarding claim 11: Chen discloses the  apparatus according to claim 10, wherein the first indication information further comprises an indication that indicates which set of configuration information each of the M pieces of configuration information is selected Chen, see paragraph [0143], the number of pieces of configuration for a UE that is a member of the a transmission resource group includes the first type of physical layer transmission parameters; the first type of physical layer transmission parameters include at least one of the following: the indication information on the definition of the basic resource unit, the indication information on the aggregation of the physical layer time interval units, the information on the configuration parameters of the basic transmission structure, the numerology configuration information, the indication information on the mapping of the channel or signal, the indication information on the manner of the resource allocation, the indication information on the available bandwidth in the frequency domain of each of the resource groups, the indication information on the transmit power of the resource; or the measurement pilot configuration information; the first type of physical layer transmission parameters corresponding to the M resource groups are notified to the receiving terminal, and the parameters can be flexibly configured for different UEs). 
  
Regarding claim 12: Chen discloses the  apparatus according to claim 9, wherein the value of Li (1<i M) is in a range from 1 to 14 (Chen, see paragraph [0323], FIG. 8, there are various optional configurations, e.g., a length of the subframe may be 0.5 ms/1 ms/2 ms or the like; the length of the physical layer time interval unit may be an absolute time length, and may also be a relative time length, for example, the subframe may be 14 OFDM symbols, 28 OFDM symbols, 7 OFDM symbols or the like; since the length of each of the OFDM symbols is affected by a length of a CP and a sub-carrier parameter, the time length of one subframe is not an absolute value; for other types of physical layer time interval units such as the time slot, the half-frame and the radio frame, a similar configuration method may also be adopted; and a definition of the length of each of the physical layer time interval units is changed in different time periods to meet different service demands and moving speeds)

Regarding claim 15: Chen discloses a  communication apparatus, comprising a processor and a memory, wherein the memory is configured to store computer executable instructions, and the processor is configured to execute the computer executable instructions, to cause the apparatus to: determine M pieces of configuration information, M>1(Chen, see paragraph [0143], configuration transmission resource for a UE that is a member of a transmission resource group includes the first type of physical layer  transmission parameters; the first type of physical layer transmission parameters include at least one of the following: the indication information on the definition of the basic resource unit, the indication information on the aggregation of the physical layer time interval units, the information on the configuration parameters of the basic transmission structure, the numerology configuration information, the indication information on the mapping of the channel or signal, the indication information on the manner of the resource allocation, the indication information on the available bandwidth in the frequency domain of each of the resource groups, the indication information on the transmit power of the resource; or the measurement pilot configuration information; the first type of physical layer transmission parameters corresponding to the M resource groups are notified to the receiving terminal, and the parameters can be flexibly configured for different UEs), 

and performing uplink or downlink data transmission with the terminal device according to one or more of the M pieces of configuration information(Chen, see paragraph [0143], transmission resources are divided into N resource groups, where M is greater than or equal to 1, where the first type of physical layer transmission parameters are determined; the first type of physical layer transmission parameters include at least one of the following: the indication information on the definition of the basic resource unit, the indication information on the aggregation of the physical layer time interval units, the information on the configuration parameters of the basic transmission structure, the numerology configuration information, the indication information on the mapping of the channel or signal, the indication information on the manner of the resource allocation, the indication information on the available bandwidth in the frequency domain of each of the resource groups, the indication information on the transmit power of the resource; or the measurement pilot configuration information; the first type of physical layer transmission parameters corresponding to the M resource groups are notified to the receiving terminal, and the parameters can be flexibly configured for different UEs). 
   
th piece of configuration information comprises information of a starting location Si and information of a quantity of time domain symbols Li in a slot (hat are occupied by uplink data or downlink data, 1 <i<M; sending first indication information to a terminal device, wherein the first indication information comprises M indication parameters, each indication parameter corresponds to a piece of configuration information. However, Murakami in the same or similar field of endeavor teaches wherein an ith piece of configuration information comprises information of a starting location Si and information of a quantity of time domain symbols Li in a slot( hat are occupied by uplink data or downlink data, 1 <i<M; sending first indication information to a terminal device, wherein the first indication information comprises M indication parameters, each indication parameter corresponds to a piece of configuration information(Murakami, see paragraph[1474], in time domain, phase changers may also perform the phase change process on the signal in the guard period, and  since the number of symbols in the guard period is 64, phase changers use any one of 4, 8, 16, and 32 symbols (symbols less than 64 and expressed as 2n), using this phase changing method allows the transmission apparatus to make the value of phase change performed on a head symbol ( where there is a head symbol, there is a tail symbol that is the starting point) of each guard period identical to the value of phase change performed on a head symbol of each data block, and without using information about the number of guard periods or data blocks transmitted before, the reception apparatus can determine the phase change value used on a transmission side, by using only information about the number of symbols from the heads of the guard period and the data block, and as a result, the demodulation process of the reception apparatus can be facilitated and see paragraph[0277], a method for arranging signal points such as, 2,4,8.16.32,64,128,256, and 1024 signal points in I-Q plane, and a function of outputting in-phase components and quadrature components based on a plurality of bits is a function of the mapper, for example for 6-bit symbol or 64 symbol mapper where 1< (4,8,16, or 32)<64 an and this being done in time domain or slot). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Murakami into Chen’s system/method because it would allow enabling phase change in a time or in a frequency direction.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of poor reception signal (Murakami; [0242]).

Regarding claim 16: Chen discloses receiving first indication information from a network device. However, Chen does not explicitly teach the apparatus according to claim 15, wherein each of the M pieces of configuration information is selected from a first set of configuration information or a second set of configuration information, the first set of configuration information comprises Ni pieces of configuration information, and the second set of configuration information comprises N2 pieces of configuration information, 1<Ni<64, 1<N2<64. However, Murakami in the same or similar field of endeavor teaches the apparatus according to claim 15, wherein each of the M pieces of configuration information is selected from a first set of configuration information or a second set of configuration information, the first set of configuration information 2<64(Murakami, see paragraph[1474], in time domain, phase changers may also perform the phase change process on the signal in the guard period, and  since the number of symbols in the guard period is 64, phase changers use any one of 4, 8, 16, and 32 symbols (symbols less than 64 and expressed as 2n) are values for N1 and N2, using this phase changing method allows the transmission apparatus to make the value of phase change performed on a head symbol ( where there is a head symbol, there is a tail symbol that is the starting point) of each guard period identical to the value of phase change performed on a head symbol of each data block, and without using information about the number of guard periods or data blocks transmitted before, the reception apparatus can determine the phase change value used on a transmission side, by using only information about the number of symbols from the heads of the guard period and the data block, and as a result, the demodulation process of the reception apparatus can be facilitated and see paragraph [0277], a method for arranging signal points such as, 2,4,8.16.32,64,128,256, and 1024 signal points in I-Q plane, and a function of outputting in-phase components and quadrature components based on a plurality of bits is a function of the mapper, for example for 6-bit symbol or 64 symbol mapper where 1< (4,8,16, or 32)<64 an and this being done in time domain or slot). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Murakami into Chen’s system/method because it would allow enabling  (Murakami; [0242]).
  
Regarding claim 17: Chen discloses the  apparatus according to claim 16, wherein the first indication information further comprises an indication that indicates which set of configuration information each of the M pieces of configuration information is selected from(Chen, see paragraph [0143], the number of pieces of configuration for a UE that is a member of the a transmission resource group includes the first type of physical layer transmission parameters; the first type of physical layer transmission parameters include at least one of the following: the indication information on the definition of the basic resource unit, the indication information on the aggregation of the physical layer time interval units, the information on the configuration parameters of the basic transmission structure, the numerology configuration information, the indication information on the mapping of the channel or signal, the indication information on the manner of the resource allocation, the indication information on the available bandwidth in the frequency domain of each of the resource groups, the indication information on the transmit power of the resource; or the measurement pilot configuration information; the first type of physical layer transmission parameters corresponding to the M resource groups are notified to the receiving terminal, and the parameters can be flexibly configured for different UEs). 
  
Regarding claim 18: Chen discloses receiving first indication information from a network device. However, Chen does not explicitly teach the apparatus according to claim 16, where in determining M pieces of configuration information, the computer executable instructions cause the apparatus to: select P pieces of configuration information from the first set, 0<=P<=M; and select M-P pieces of configuration information from the second set. However, Murakami in the same or similar field of endeavor teaches the apparatus according to claim 16, where in determining M pieces of configuration information, the computer executable instructions cause the apparatus to: select P pieces of configuration information from the first set, 0<=P<=M; and select M-P pieces of configuration information from the second setMurakami, see paragraph [0277], a method for arranging signal points such as, 2,4,8.16.32,64,128,256, and 1024 signal points in I-Q plane, and a function of outputting in-phase components and quadrature components based on a plurality of bits is a function of the mapper, for example for 6-bit symbol or 64 symbol mapper where 1< (4,8,16, or 32)<64 an and this being done in time domain or slot, where when M =64, and P can be 4, 8, 16 or 32). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Murakami into Chen’s system/method because it would allow enabling phase change in a time or in a frequency direction.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of poor reception signal (Murakami; [0242]).

Regarding claim 19: Chen discloses the  apparatus according to claim 15, wherein the value of Li (1<i<M) is in a range from 1 to 14(Chen, see paragraph [0323], FIG. 8, there are various optional configurations, e.g., a length of the subframe may be 0.5 ms/1 ms/2 ms or the like; the length of the physical layer time interval unit may be an absolute time length, and may also be a relative time length, for example, the subframe may be 14 OFDM symbols, 28 OFDM symbols, 7 OFDM symbols or the like; since the length of each of the OFDM symbols is affected by a length of a CP and a sub-carrier parameter, the time length of one subframe is not an absolute value; for other types of physical layer time interval units such as the time slot, the half-frame and the radio frame, a similar configuration method may also be adopted; and a definition of the length of each of the physical layer time interval units is changed in different time periods to meet different service demands and moving speeds)
 

Claims 6-8, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190222374 to Chen (hereinafter “Chen”) in view of US. Pub. 20190123792 to Murakami (hereinafter “Murakami”) and the combination of Chen and Murakami is further combined with US. Pub. 20200059337 to Yamada (hereinafter “Yamada”).

Regarding claim 6: Chen discloses receiving first indication information from a network device. However, Chen does not explicitly teach the method according to claim 1, Yamada, see paragraph [0090], a subframe includes multiple OFDM symbols, a base station apparatus can be configured for each subframe/slot or each subframe group, subframe/slot/minislot can be used as a scheduling unit; for example,  in a case that the slot is 14 OFDM symbols, the minislot may be 2, 4, or 7 OFDM symbol, and in a case that the slot is 7 OFDM symbols, the minislot is 4 or 7 OFDM symbols). In view of the above, having the method of Chen and then given the well-established teaching of Murakami, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Murakami as modified by Yamada within the system of Chen because it would allow communication of neighboring cells. Furthermore, all references deal with same field of endeavor, thus modification of Chen  by Murakami  as modified by Yamada  would have been to achieve improvement of frequency efficiency by using the same frequency among neighboring cells or sectors as disclosed in Yamada para 0003.

Regarding claim 7: Chen discloses receiving first indication information from a network device. However, Chen does not explicitly teach the method according to claim 1, wherein each of the M indication parameters is represented by an indication value, and the indication value is calculated by the following formula: for the ith piece of configuration information, the indication value is 14x(Li-1)+Si when (Li-1) is less than or equal to 7; or the indication value is 14x(14-Li+1)+(14-1-Si) when (Li-1) is greater than th piece of configuration information, the indication value is 14x(Li-1)+Si when (Li-1) is less than or equal to 7; or the indication value is 14x(14-Li+1)+(14-1-Si) when (Li-1) is greater than 7; wherein L, is an integer greater than 0 and less than or equal to (14-Si), and Si is an integer greater than or equal to 0 and less than or equal to 13 (Yamada, see paragraph [0090], a subframe includes multiple OFDM symbols, a base station apparatus can be configured for each subframe/slot or each subframe group, subframe/slot/minislot can be used as a scheduling unit; for example,  in a case that the slot is 14 OFDM symbols, which can be expressed as 0…13,  the minislot may be configured may be  2, 4, or 7 OFDM symbol, and in a case that the slot is 7 OFDM symbols, the minislot is 4 or 7 OFDM symbols). In view of the above, having the method of Chen and then given the well-established teaching of Murakami, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Murakami as modified by Yamada within the system of Chen because it would allow communication of neighboring cells. Furthermore, all references deal with same field of endeavor, thus modification of Chen  by Murakami  as modified by Yamada  would have been to achieve improvement of frequency efficiency by using the same frequency among neighboring cells or sectors as disclosed in Yamada para 0003.

Regarding claim 8: Chen discloses receiving first indication information from a network device. However, Chen does not explicitly teach the method according to claim 1, wherein the first indication information is carried in higher layer signaling. However, Yamada in the same or similar field of endeavor teaches the method according to claim 1, wherein the first indication information is carried in higher layer signaling (Yamada, see paragraph [0090], a base station apparatus can configure, in a higher layer, the allocation and the period lengths of the uplink period/downlink period/guard period in the subframe/slot, and transmit, to the terminal, the allocation and the period lengths included in control information). In view of the above, having the method of Chen and then given the well-established teaching of Murakami, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Murakami as modified by Yamada within the system of Chen because it would allow communication of neighboring cells. Furthermore, all references deal with same field of endeavor, thus modification of Chen  by Murakami  as modified by Yamada  would have been to achieve improvement of frequency efficiency by using the same frequency among neighboring cells or sectors as disclosed in Yamada para 0003.

Regarding claim 13: Chen discloses receiving first indication information from a network device. However, Chen does not explicitly teach the apparatus according to claim 9, wherein the value of Li (1<i<M) is any one of 2, 4, 7. However, Yamada in the same or similar field of endeavor teaches the apparatus according to claim 9, wherein Yamada, see paragraph [0090], a subframe includes multiple OFDM symbols, a base station apparatus can be configured for each subframe/slot or each subframe group, subframe/slot/minislot can be used as a scheduling unit; for example,  in a case that the slot is 14 OFDM symbols, the minislot may be 2,4, or 7 OFDM symbol, and in a case that the slot is 7 OFDM symbols, the minislot is 4 or 7 OFDM symbols). In view of the above, having the method of Chen and then given the well-established teaching of Murakami, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Murakami as modified by Yamada within the system of Chen because it would allow communication of neighboring cells. Furthermore, all references deal with same field of endeavor, thus modification of Chen  by Murakami  as modified by Yamada  would have been to achieve improvement of frequency efficiency by using the same frequency among neighboring cells or sectors as disclosed in Yamada para 0003.
 

Regarding claim 14: Chen discloses receiving first indication information from a network device. However, Chen does not explicitly teach the apparatus according to claim 9, wherein each of the M indication parameters is represented by an indication value, and the indication value is calculated by the following formula: for the ith piece of configuration information, the indication value is 14x(Li-1)+Si when (Li-1) is less than or equal to 7; or the indication value is 14x(14-Li+1)+(14-1-Si) when (Li-1) is greater than 7; wherein L, is an integer greater than 0 and less than or equal to (14-Si), and Si is an th piece of configuration information, the indication value is 14x(Li-1)+Si when (Li-1) is less than or equal to 7; or the indication value is 14x(14-Li+1)+(14-1-Si) when (Li-1) is greater than 7; wherein L, is an integer greater than 0 and less than or equal to (14-Si), and Si is an integer greater than or equal to 0 and less than or equal to 13 (Yamada, see paragraph [0090], a subframe includes multiple OFDM symbols, a base station apparatus can be configured for each subframe/slot or each subframe group, subframe /slot/ minislot can be used as a scheduling unit; for example,  in a case that the slot is 14 OFDM symbols ( 0…13), the minislot may be configured may be  2, 4, or 7 OFDM symbol, and in a case that the slot is 7 OFDM symbols, the minislot is 4 or 7 OFDM symbols). In view of the above, having the method of Chen and then given the well-established teaching of Murakami, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Murakami as modified by Yamada within the system of Chen because it would allow communication of neighboring cells. Furthermore, all references deal with same field of endeavor, thus modification of Chen  by Murakami  as modified by Yamada  would have been to achieve improvement of frequency efficiency by using the same frequency among neighboring cells or sectors as disclosed in Yamada para 0003.

Regarding claim 20: Chen discloses the  apparatus according to claim 15, wherein the value of Li (1<i M) is any one of 2, 4, 7(Yamada, see paragraph [0090], a subframe includes multiple OFDM symbols, a base station apparatus can be configured for each subframe/slot or each subframe group, subframe/slot/minislot can be used as a scheduling unit; for example,  in a case that the slot is 14 OFDM symbols, the minislot may be 2,4, or 7 OFDM symbol, and in a case that the slot is 7 OFDM symbols, the minislot is 4 or 7 OFDM symbols).  
 
 Regarding claim 21: Chen discloses receiving first indication information from a network device. However, Chen does not explicitly teach the apparatus according to claim 15, wherein each of the M indication parameters is represented by an indication value, and the indication value is calculated by the following formula: for the ith piece of configuration information, the indication value is 14x(Li-1)+Si when (Li-1) is less than or equal to 7; or the indication value is 14x(14-Li+1)+(14-1-Si) when (Li-1) is greater than 7; wherein L, is an integer greater than 0 and less than or equal to (14-Si), and Si is an integer greater than or equal to 0 and less than or equal to 13. However, Yamada in the same or similar field of endeavor teaches the apparatus according to claim 15, wherein each of the M indication parameters is represented by an indication value, and the indication value is calculated by the following formula: for the ith piece of configuration information, the indication value is 14x(Li-1)+Si when (Li-1) is less than or equal to 7; or the indication value is 14x(14-Li+1)+(14-1-Si) when (Li-1) is greater than 7; wherein L, is an integer greater than 0 and less than or equal to (14-Si), and Si is an integer greater than or equal to 0 and less than or equal to 13(Yamada, see paragraph [0090], a subframe includes multiple OFDM symbols, a base station apparatus can be configured for each subframe/slot or each subframe group, subframe/slot/minislot can be used as a scheduling unit; for example,  in a case that the slot is 14 OFDM symbols (0…13), the minislot may be configured may be  2, 4, or 7 OFDM symbol, and in a case that the slot is 7 OFDM symbols, the minislot is 4 or 7 OFDM symbols). In view of the above, having the method of Chen and then given the well-established teaching of Murakami, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Murakami as modified by Yamada within the system of Chen because it would allow communication of neighboring cells. Furthermore, all references deal with same field of endeavor, thus modification of Chen  by Murakami  as modified by Yamada  would have been to achieve improvement of frequency efficiency by using the same frequency among neighboring cells or sectors as disclosed in Yamada para 0003.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477